Citation Nr: 0118595	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-22 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement an effective date prior to March 30, 1992, for a 
total disability evaluation based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted a total disability 
evaluation based on individual unemployability and assigned 
an effective date of March 30, 1992.  The veteran asserts 
that the effective date for his benefits should be May 16, 
1989, the date he first filed a claim for service connection 
for a back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not perfect his May 1989 claim for appeal 
and, as such, the October 1989 RO rating decision became 
final.

3.  The veteran requested that his claim for service 
connection for a back disorder be reopened on March 30, 1992.


CONCLUSION OF LAW

The criteria for an effective date prior to March 30, 1992, 
for a total disability evaluation due to individual 
unemployability have not been met.  38 U.S.C.A. §§ 5104, 7105 
(West 1991); 38 C.F.R. §§ 3.103, 3.104, 3.400, 19.29, 19.30, 
20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
this claim and duty to notify the veteran of any information 
and evidence needed to substantiate and complete the claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran was given notice of the information 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran and it appears that all evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claim, but he declined to 
do so.

The veteran avers that he did not receive notice of his 
appellate rights regarding an October 1989 denial of service 
connection for a back disorder following his submission of a 
Notice of Disagreement in January 1990, and as a 
consequence, his current grant of benefits should be 
effective as of the date he filed his original claim in May 
1989.  

The evidence of record reveals that the veteran originally 
requested service connection for a back disorder in May 
1989.  In October 1989, the RO determined that the veteran's 
back disorder was not related to service and denied service 
connection.  The veteran submitted a Notice of Disagreement 
in January 1990, and requested that his claims folder be 
forwarded to the St. Petersburg, Florida RO.  At that time, 
the veteran gave his address as "c/o Veterans Affairs, [redacted]
[redacted], [redacted]."  Based on that 
information, the veteran's claims folder was sent to St. 
Petersburg and in March 1990, the St. Petersburg RO mailed a 
Statement of the Case and notice of appellate rights to the 
veteran at the address given by the veteran in his Notice of 
Disagreement.  The veteran did not again make contact with 
VA until March 1992, when he filed a request to have his 
claim reopened.

Following the veteran's March 1992 request to have his claim 
for service connection for a back disorder reopened, medical 
evidence was submitted showing that it was more likely than 
not that the veteran's back disorder was a result of 
activities performed in service.  Consequently, the RO 
reopened the claim and granted service connection for a back 
disorder.  An effective date of March 30, 1992 was assigned 
based on the date the claim was received by the RO.  The 
veteran was subsequently granted a total disability 
evaluation based on individual unemployability due primarily 
to his back disorder.  March 30, 1992, was again selected as 
the effective date for benefits as that was deemed to be the 
date the claim was filed even though the veteran did not 
file a formal application for a total disability evaluation 
until October 1999.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

Upon the filing of a Notice of Disagreement and the 
determination by the agency of original jurisdiction that no 
additional review or development is warranted, a Statement of 
the Case will be issued and forwarded to the appellant at the 
latest address of record.  (See 38 C.F.R. §§ 19.26, 19.29, 
19.30).  A Substantive Appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  (See 38 C.F.R. § 20.302.)  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  (See 38 C.F.R. § 20.1103.)  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Given the evidence as outlined above, the Board finds that 
VA mailed the Statement of the Case regarding the October 
1989 rating decision and notice of appellate rights to the 
veteran's "latest address of record" within the time frame 
prescribed by the regulations.  Although the veteran reports 
that he was transient at the time of the prior claim and did 
not receive the notice of appellate rights, the Board finds 
that VA met its duty to give the veteran notice by mailing 
the appropriate information to the veteran at the last 
address given to VA by the veteran.  The Board further notes 
that, "[i]n the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  It is only 
where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at 
the alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) (emphasis in original).

Consequently, the Board finds that the May 1989 claim denied 
by rating decision dated in October 1989 met finality when 
the veteran failed to file a Substantive Appeal.  As such, 
the effective date assigned for the veteran's total 
disability evaluation cannot be related back to the May 1989 
claim and this appeal must be denied.  Specifically, the 
grant of benefits was based upon the March 30, 1992 claim 
because the May 1989 claim became final when it was not 
perfected for appeal within the time limits prescribed by 
law.  Although the entitlement may have arisen prior to 
March 1992, the later relevant date must be assigned 
pursuant to 38 C.F.R. § 3.400.  Thus, the Board finds that 
the date the claim was received by the RO is the appropriate 
effective date for benefits awarded.


ORDER

An effective date prior to March 30, 1992, for a total 
disability evaluation based on individual unemployability is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

